Title: To Alexander Hamilton from Oliver Wolcott, Junior, 5 April 1798
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Private
Phila. Apl. 5. 1798
Dear Sir

I recd your note and delivered the enclosure to Fenno who will publish it with its Successors. I hope it will do good, for if the Country cannot be roused from the Lethargy into which it fell in consequence of the miserable conduct of Congress last Summer, the Government will not in one year be worth defending.
The papers relative to the Negotiation which has been attempted with France have been laid before Congress. Many in both Houses I believe find that the gratification of their curiosity has made them responsible, for the management of a pretty difficult subject. The disclosure was I suppose necessary, though I regret the necessity. The dose will kill or cure, and I wish I was not somewhat uncertain which; not that I doubt the expediency of what the Government had done, or attempted, but I believe Faction & Jacobinism to be natural & immortal Enemies of our system. It is some satisfaction however to know, that the instructions & the conduct of the President generally in this affair, have enlisted the reluctant approbation of our most inveterate opposers.
A few days will determine whether the Legislature can act with that decision & energy which the Crisis demands. Nothing further by way of impression can be done except recourse is had to the desperate & doubtful remedy of a popular appeal.
The Revenue does not decline so much as I expected, but the management of the Treasury becomes more & more difficult. The Legislature will not pass laws in gross. Their appropriations are minute. Gallatin to whom they all yield, is evidently intending to break down this Department by charging it with an impracticable detail. The duties are high, the merchants are embarrassed. There is some considerable smuggling in places where correction is difficult. In common with the rest of the Country, the public Officers have grown lazy or dishonest. The sum which has been lost by delinquencies of the Revenue Officers would alarm you—see below.# I have done all in my power, the delinquents are dismissed promptly & without mercy—and yet new discoveries are making. I pray God, that we may not find that most of the old fashioned honesty has left the Country. But I will complain no more at present.
I am assuredly yours

Oliv Wolcott.


see above # Randolph embezled 50.000 Dolls while Secy of State besides which, there ought to be 200.000 Dollars in the Treasy which rests in the Accounts of Revenue Officers—most of this money will be lost. You will at first suspect that I have been careless in suffering the money to remain too long in their hands. The fact however is that in most instances I have been imposed on by fictitious accounts or by other frauds equally alarming.

O. W.
